            Case 5:21-cv-00565-XR Document 1 Filed 06/14/21 Page 1 of 13




                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION

SIMPLY NATURAL HARVEST,                    §
LLC, a Delaware limited liability          §
company,                                   §
                                           § Civil Action No. 5:21-cv-565
                    Plaintiff,             §
 vs.                                       §
                                           §
UNITED FARM GROUP, LLC, a                  §
Texas limited liability company;           §
MARK CHANG, an individual; and             §
ROBERT RODRIGUEZ, an                       §
individual,                                §
                                           §
                    Defendants.            §

                           CIVIL ACTION COMPLAINT

       Plaintiff, Simply Natural Harvest, LLC commences this lawsuit to seek

damages under Texas law and to enforce its rights and remedies under the Perishable

Agricultural Broccoli Act of 1930 (“PACA”), as amended, 7 U.S.C. §§499a-t, federal

common law, and state law against Defendants.

                                      PARTIES

       1.      Plaintiff is Simply Natural Harvest, LLC, a Delaware limited liability

company with its principal place of business located in Dallas, Texas (“Simply

Natural”).

       2.      Defendants are:

       a)      United Farm Group, LLC, a Texas limited liability company with its

principal place of business located in San Antonio, Texas (“United”).
            Case 5:21-cv-00565-XR Document 1 Filed 06/14/21 Page 2 of 13




       b)      Mark Chang, an individual who resides in this district (“Chang”).

       c)      Robert Rodriguez, an individual who resides in this district

(“Rodriguez”).

                                    JURISDICTION

       3.      In accordance with 28 U.S.C. §1331, this Court has jurisdiction because

Simply Natural’s claims arise under PACA, 7 U.S.C. §499e(b)(2) and 7 U.S.C.

§499e(c)(5).

       4.      In accordance with 28 U.S.C. §1367(a), this Court has supplemental

jurisdiction over Simply Natural’s other claims.

                                         VENUE

       5.      Under 28 U.S.C. §1391(b), venue is proper, because a substantial part of

the events and omissions underlying this lawsuit occurred in this district, United had

an operation in this district during the transactions at issue, and the property that is

the subject of this action is located here.

                             GENERAL ALLEGATIONS

       6.      Between September 11, 2020, and September 30 2020, Simply Natural

and United entered into five contracts for Simply Natural to sell certain types of

broccoli, in interstate commerce, to United, totaling $81,639.50 (the “Broccoli”).

       7.      United received and accepted the Broccoli.

       8.      Simply Natural issued and sent invoices to United reflecting the agreed

upon amounts owed by United.



                                      Complaint - 2
            Case 5:21-cv-00565-XR Document 1 Filed 06/14/21 Page 3 of 13




       9.      Simply Natural’s invoices included terms and conditions for payment of

pre-judgment interest accruing at the rate of 18% per annum.

       10.     Simply Natural’s invoices included terms and conditions provided for

payment of attorneys’ fees and costs if collection action becomes necessary.

       11.     United neither denied receiving the invoices, nor contested the terms and

conditions on Simply Natural’s invoices.

       12.     United failed to pay for the Broccoli, despite Simply Natural’s repeated

demands for payment.

       13.     Simply Natural has retained Meuers Law Firm, P.L. and Rames Law

Firm, P.C. to represent it in this matter, and has agreed to pay each firm a reasonable

fee for its services.

                                CLAIMS FOR RELIEF

                                 COUNT I: UNITED

                              BREACH OF CONTRACT

       14.     Simply Natural re-alleges ¶¶1 through 13.

       15.     As detailed in ¶6, Simply Natural entered into contracts with United to

sell the Broccoli to United in interstate commerce.

       16.     Simply Natural issued invoices to United for the Broccoli.

       17.     United breached those contracts by failing to pay for the Broccoli.

       18.     Simply Natural fully performed all conditions precedent to the agreed

contracts.



                                      Complaint - 3
         Case 5:21-cv-00565-XR Document 1 Filed 06/14/21 Page 4 of 13




      19.    Because United breached the parties’ contracts, Simply Natural has

incurred damages in an amount no less than $81,639.50, plus interest from the date

each invoice became past due, costs, and attorneys’ fees.

      For these reasons, Simply Natural seeks a judgment in its favor and against

United in an amount no less than $81,639.50, plus interest from the date each invoice

became past due, costs, and attorneys’ fees.

                           COUNT II: DEFENDANTS

       DECLARATORY RELIEF VALIDATING PACA TRUST CLAIM
                        7 U. S.C. §499e(c)

      20.    Simply Natural re-alleges ¶¶1 through 13.

      21.    As detailed in ¶6, Simply Natural entered into contracts with United to

sell the Broccoli to United in interstate commerce.

      22.    Broccoli is a perishable agricultural commodity, or produce, as defined

by PACA.

      23.    During the transactions, United was engaged in the business of buying

and selling produce as a dealer, and held a valid PACA license, number 20200586,

issued by the United States Department of Agriculture.

      24.    After receiving the Broccoli, United became a trustee of the PACA trust,

7 U.S.C. §499e(c), for Simply Natural’s benefit in an amount no less than $81,639.50.

      25.    During the transactions, Simply Natural held a valid PACA license

issued by the United States Department of Agriculture, number 20200604.




                                    Complaint - 4
         Case 5:21-cv-00565-XR Document 1 Filed 06/14/21 Page 5 of 13




       26.   By holding a valid PACA license, Simply Natural used its invoices to

preserve its rights as a PACA trust beneficiary of United by including the required

statutory statement on each invoice timely sent to United.

       27.   United failed to pay for the Broccoli.

       28.   Simply Natural is an unpaid produce supplier and seller and is entitled to

PACA trust protection and payment from United’s assets subject to the PACA trust.

       For these reasons, Simply Natural seeks an Order declaring that it holds a valid

PACA trust claim in an amount no less than $81,639.50 against United, and that its

valid PACA trust claim includes interest from the date each invoice became past due,

costs, and attorneys’ fees.

                                 COUNT III: UNITED

        ENFORCEMENT OF PAYMENT FROM PACA TRUST ASSETS
                         7 U.S.C. §499e(c)

       29.   Simply Natural re-alleges ¶¶1 through 13 and 21 through 28.

       30.   Assets subject to the PACA trust include United’s inventories of produce

(including the Broccoli), food or products derived from produce (“products”), accounts

receivable, proceeds of the sale of produce or products (“proceeds”), and assets

commingled with, purchased with, or otherwise acquired with proceeds (collectively,

“PACA Trust Assets”).

       31.   United has custody of, and possesses and controls PACA Trust Assets

that belong to Simply Natural.

       32.   United must hold PACA Trust Assets for Simply Natural’s benefit.


                                    Complaint - 5
          Case 5:21-cv-00565-XR Document 1 Filed 06/14/21 Page 6 of 13




       33.    Because United failed to use the PACA Trust Assets to pay Simply

Natural for the Broccoli, Simply Natural has suffered damages in an amount no less

than $81,639.50, plus interest from the date each invoice became past due, costs, and

attorneys’ fees.

       For these reasons, Simply Natural seeks an Order directing United to

immediately pay to Simply Natural, as a PACA trust beneficiary, PACA Trust Assets

equal to an amount no less than $81,639.50, plus interest from the date each invoice

became past due, costs, and attorneys’ fees.

                                COUNT IV: UNITED

             FAILURE TO MAINTAIN PACA TRUST ASSETS AND
                     CREATION OF COMMON FUND
                            7 U.S.C. §499b(4)

       34.    Simply Natural re-alleges ¶¶1 through 13, 21 through 28, and 30 through

33.

       35.    United received and accepted the Broccoli.

       36.    PACA requires United, as a PACA trustee, to hold its PACA Trust

Assets in trust for Simply Natural and other unpaid produced sellers and suppliers, if

any, that possess valid PACA trust claims, until they have received full payment.

       37.    United failed to maintain sufficient PACA Trust Assets to satisfy all valid

PACA trust claims, including Simply Natural’s claim.

       38.    Because United failed to maintain and protect the PACA Trust Assets

from dissipation, Simply Natural has suffered damages in an amount no less than



                                     Complaint - 6
         Case 5:21-cv-00565-XR Document 1 Filed 06/14/21 Page 7 of 13




$81,639.50, plus interest from the date each invoice became past due, costs, and

attorneys’ fees.

       For these reasons, Simply Natural seeks an Order:

               (i)     Creating a common fund from which all PACA trust beneficiaries

                       may receive payment;

               (ii)    Directing United to maintain PACA Trust Assets in an amount no

                       less than $81,639.50, plus the claims of all other unpaid produce

                       sellers and suppliers that properly preserved their PACA trust

                       claims;

               (iii)   Directing United to replenish the PACA trust to a level sufficient

                       to satisfy all qualified PACA trust claims; and

               (iv)    Enjoining United from dissipating PACA Trust Assets.

                                  COUNT V: UNITED

                            FAILURE TO PAY PROMPTLY
                                 7 U.S.C. §499(b)(4)

       39.     Simply Natural re-alleges ¶¶1 through 13 and ¶23.

       40.     PACA requires United, a PACA licensee, to tender full payment

promptly to its unpaid produce suppliers and sellers.

       41.     United failed to pay for the Broccoli within payment terms for each

transaction.




                                       Complaint - 7
         Case 5:21-cv-00565-XR Document 1 Filed 06/14/21 Page 8 of 13




      42.    Because United has failed to pay promptly, Simply Natural has suffered

damages in an amount no less than $81,639.50, plus interest from the date each invoice

became past due, costs, and attorneys’ fees.

      For these reasons, Simply Natural seeks an Order directing United to pay it

immediately in an amount no less than $81,639.50, plus interest from the date each

invoice became past due, costs, and attorneys’ fees.

                     COUNT VI: CHANG AND RODRIGUEZ

    BREACH OF FIDUCIARY DUTY TO PACA TRUST BENEFICIARIES

      43.    Simply Natural re-alleges ¶¶1 through 13, 21 through 28, 30 through 33,

and 35 through 38.

      44.    During the transactions at issue, Rodriguez was a member, director,

officer, investor, or shareholder of United.

      45.    During the transactions at issue, United listed Rodriguez as a “Reported

Principal” on United’s PACA license, and is listed as the manager of United in the

Texas Secretary of State’s records.

      46.    During the transactions, Chang was a member, director, officer, investor,

shareholder, or employee of United.

      47.    In their respective capacities, Chang and Rodriguez controlled, or were

in positions to control United’s PACA Trust Assets.

      48.    Chang and Rodriguez each had full knowledge and responsibility for

United’s operations and financial dealings.



                                      Complaint - 8
         Case 5:21-cv-00565-XR Document 1 Filed 06/14/21 Page 9 of 13




      49.     Chang and Rodriguez each had a duty to ensure that United fulfill its

duties as trustee of the PACA trust.

      50.     Chang and Rodriguez each had a duty to ensure that United maintain

sufficient PACA Trust Assets to pay all PACA trust beneficiaries as their claims

became due.

      51.     United breached its fiduciary duty as PACA trustee of the PACA trust

when it failed to maintain sufficient PACA Trust Assets to satisfy Simply Natural’s

PACA trust claim.

      52.     Chang and Rodriguez breached their respective fiduciary duties by failing

to cause United to fulfill its duties as PACA trustee.

      53.     Because Chang and Rodriguez breached their respective fiduciary duties,

Simply Natural has suffered damages in an amount no less than $81,639.50, plus

interest from the date each invoice became past due, costs, and attorneys’ fees.

      For these reasons, Simply Natural seeks a Judgment in its favor and against

Chang and Rodriguez – jointly and severally – in the amount no less than $81,639.50,

plus interest from the date each invoice became past due, costs, and attorneys’ fees,

less any PACA Trust Assets recovered by Simply Natural.

                    COUNT VII: CHANG AND RODRIGUEZ

              UNLAWFUL RETENTION OF PACA TRUST ASSETS

      54.     Simply Natural re-alleges ¶¶1 through 13, 21 through 28, 30 through 33,

35 through 38, and 44 through 53.



                                       Complaint - 9
           Case 5:21-cv-00565-XR Document 1 Filed 06/14/21 Page 10 of 13




      55.      During the transactions at issue, Rodriguez was a member, director,

officer, investor, or shareholder of United.

      56.      During the transactions at issue, United listed Rodriguez as a “Reported

Principal” on United’s PACA license, and is listed as the manager of United in the

Texas Secretary of State’s records.

      57.      During the transactions, Chang was a member, director, officer, investor,

shareholder, or employee of United.

      58.      Simply Natural believes that United transferred PACA Trust Assets to

Chang and Rodriguez.

      59.      Transferring PACA Trust Assets to Chang and Rodriguez breaches

United’s PACA trust duties, as these assets lawfully belong to Simply Natural and

similarly situated PACA trust beneficiaries of United.

      60.      When Chang and Rodriguez received the PACA Trust Assets, they each

knew, or should have known that United had breached its fiduciary duties to maintain

sufficient PACA Trust Assets to satisfy Simply Natural’s PACA trust claim.

      61.      Because Chang and Rodriguez unlawfully retained PACA Trust Assets,

Simply Natural has suffered damages in an amount totaling the value of the PACA

Trust Assets received by each, less any PACA Trust Assets recovered by Simply

Natural.

      For these reasons, Simply Natural seeks an Order:




                                      Complaint - 10
 Case 5:21-cv-00565-XR Document 1 Filed 06/14/21 Page 11 of 13




     (i)     Directing Chang and Rodriguez to hold any PACA Trust Assets

             in their respective possession or control in constructive trust for

             Simply Natural’s benefit;

     (ii)    Directing Chang and Rodriguez to pay an amount totaling all

             PACA trust assets they each received to Simply Natural; and

     (iii)   Entering Judgment against Chang and Rodriguez in an amount

             totaling all PACA Trust Assets they each received to the extent of

             $81,639.50, plus interest, costs, and attorneys’ fees, less any PACA

             Trust Assets recovered by Simply Natural.

FOR THESE REASONS, Simply Natural requests:

A.   On Count I, a Final Judgment in its favor and against United, in an

     amount no less than $81,639.50, plus interest from the date each invoice

     became past due, costs, and attorneys’ fees;

B.   On Count II, an Order declaring that Simply Natural possesses a valid

     PACA trust claim in an amount no less than $81,639.50 against United,

     and that its valid PACA trust claim includes interest from the date each

     invoice became past due, costs, and attorneys’ fees;

C.   On Count III, an Order directing United to immediately pay PACA Trust

     Assets to Simply Natural equal to the sum of $81,639.50, plus interest

     from the date each invoice became past due, costs, and attorneys’ fees;

D.   On Count IV, an Order creating a common fund from which all PACA

     trust beneficiaries may receive payment, directing United to maintain

                            Complaint - 11
 Case 5:21-cv-00565-XR Document 1 Filed 06/14/21 Page 12 of 13




     PACA Trust Assets in an amount no less than $81,639.50, plus the claims

     of all other unpaid produce sellers and suppliers that properly preserved

     their PACA trust claims, directing United to replenish the PACA trust to

     a level sufficient to satisfy all qualified PACA trust claims, and enjoining

     United from dissipating PACA Trust Assets;

E.   On Count V, an Order directing United to immediately pay Simply

     Natural an amount no less than $81,639.50, plus interest from the date

     each invoice became past due, costs, and attorneys’ fees;

F.   On Counts II through V, a Final Judgment in its favor and against

     United, in an amount no less than $81,639.50, plus interest from the date

     each invoice became past due, costs, and attorneys’ fees;

G.   On Count VI, a Final Judgment in Simply Natural’s favor and against

     Chang and Rodriguez – jointly and severally – in an amount no less than

     $81,639.50, plus interest from the date each invoice became past due,

     costs, and attorneys’ fees, less PACA Trust Assets recovered by Simply

     Natural;

H.   On Count VII, an Order directing Chang and Rodriguez to hold any

     PACA Trust Assets in their respective possession or control in

     constructive trust for Simply Natural’s benefit, directing Chang and

     Rodriguez to each pay Simply Natural an amount totaling all PACA

     Trust Assets they each received, and entering Judgment against Chang

     and Rodriguez in an amount totaling all PACA Trust Assets they each

                            Complaint - 12
          Case 5:21-cv-00565-XR Document 1 Filed 06/14/21 Page 13 of 13




              received to the extent of $81,639.50, plus interest, costs, and attorneys’

              fees, less any PACA Trust Assets recovered by Simply Natural; and

     I.       Providing all other relief this Court deems appropriate upon

              consideration of this matter.

     Respectfully submitted on June 14, 2021.

MEUERS LAW FIRM, P.L.                         RAMES LAW FIRM, P.C.
Steven M. De Falco
(Pro Hac Vice Forthcoming)              By: s/Lindsey M. Rames
Fla. Bar No. 0733571                       Lindsey M. Rames
5395 Park Central Court                    Texas Bar No. 24072295
Naples, FL 34109                           3710 Rawlins Street
Telephone: (239) 513-9191                  Suite 975
Facsimile: (239) 513-9677                  Dallas, TX 75219
sdefalco@meuerslawfirm.com                 Telephone: (214) 884-8860
                                           Facsimile: (888) 482-8894
                                           lindsey@rameslawfirm.com

                                              Attorney for Plaintiff, Simply Natural Harvest, LLC




                                    Complaint - 13
